                Case 3:17-cv-05760-BHS Document 145 Filed 01/30/19 Page 1 of 5



 1                                                            HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9
     HP TUNERS, LLC, a Nevada limited liability )
10
     company,                                   ) CASE NO. 3:17-cv-05760-BHS
                                                )
11                        Plaintiff,            ) SUPPLEMENTAL DECLARATION OF
                                                ) ANDREW P. BLEIMAN, ESQ. IN
12         vs.                                  ) SUPPORT OF PLAINTIFF’S
                                                ) SUPPLEMENTAL RESPONSE IN
13   KEVIN SYKES-BONNETT and SYKED              ) SUPPORT OF MOTION FOR
     ECU TUNING INCORPORATED, a                 ) SANCTIONS
14   Washington corporation, and JOHN           )
     MARTINSON,                                 )
15
                                                )
                          Defendants.           )
16

17          I, Andrew P. Bleiman, Esq., of full age and competency, do hereby certify and say as

18   follows:

19          1.      I am an attorney of the State of Illinois and the Managing Attorney of the law firm

20   Marks & Klein, LLP’s Illinois office. In that capacity, I have been entrusted with the above-
21
     captioned file. I am fully familiar with the facts and circumstances alleged herein.
22
            2.      This Declaration is submitted in support of Plaintiff’s Supplemental Response in
23
     Support of Plaintiff’s Motion for Sanctions.
24
            3.      Attached hereto as Exhibit A is a true and correct copy of the transcript of the
25


     SUPPLEMENTAL DECLARATION OF ANDREW P.                       Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
     BLEIMAN, ESQ. IN SUPPORT OF PLAINTIFF’S                                                                PO Box 611
     SUPPLEMENTAL RESPONSE IN SUPPORT OF MOTION                                              Vancouver, WA 98666-0611
     FOR SANCTIONS - 1                                                                                   (360) 750-7547
              Case 3:17-cv-05760-BHS Document 145 Filed 01/30/19 Page 2 of 5



 1   Deposition of Kevin Sykes-Bonnett, dated September 25, 2018.
 2          4.      Attached hereto as Exhibit B is a true and correct copy of the transcript of the
 3
     Deposition of John Martinson, dated September 26, 2018
 4
            I certify that all of the foregoing is true and accurate to the best of my knowledge, and if
 5
     any of the foregoing is willfully false, I am subject to punishment.
 6
            Dated: January 30, 2019                Respectfully submitted,
 7
                                                   s/ Andrew P. Bleiman
 8                                                 Andrew P. Bleiman
                                                   (admitted pro hac vice)
 9
                                                   MARKS & KLEIN, LLP
                                                   1363 Shermer Road, Suite 318
10
                                                   Northbrook, Illinois 60062
11                                                 Telephone: (312) 206-5162
                                                   E-mail: andrew@marksklein.com
12
                                                   Attorneys for HP Tuners, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25


     SUPPLEMENTAL DECLARATION OF ANDREW P.                        Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                  211 E. McLoughlin Boulevard, Suite 100
     BLEIMAN, ESQ. IN SUPPORT OF PLAINTIFF’S                                                                 PO Box 611
     SUPPLEMENTAL RESPONSE IN SUPPORT OF MOTION                                               Vancouver, WA 98666-0611
     FOR SANCTIONS - 2                                                                                    (360) 750-7547
             Case 3:17-cv-05760-BHS Document 145 Filed 01/30/19 Page 3 of 5



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on January 30, 2019, I caused the foregoing to be electronically filed
 3   with the Clerk of Court using the CM/ECF system which will electronically send notice to all
 4
     Counsel of Record.
 5
                                                         HEURLIN, POTTER, JAHN, LEATHAM,
 6                                                       HOLTMANN & STOKER, P.S.

 7                                                       s/ Stephen G. Leatham
                                                         Stephen G. Leatham, WSBA #15572
 8                                                       211 E. McLoughlin Boulevard
                                                         Vancouver, WA 98663
 9                                                       Telephone: (360) 750-7547
                                                         Fax: (360) 750-7548
10
                                                         E-mail: sgl@hpl-law.com
                                                         Attorney for HP Tuners, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     SUPPLEMENTAL DECLARATION OF ANDREW P.                       Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
     BLEIMAN, ESQ. IN SUPPORT OF PLAINTIFF’S                                                                PO Box 611
     SUPPLEMENTAL RESPONSE IN SUPPORT OF MOTION                                              Vancouver, WA 98666-0611
     FOR SANCTIONS - 3                                                                                   (360) 750-7547
    Case 3:17-cv-05760-BHS Document 145 Filed 01/30/19 Page 4 of 5



 
 
 
 
 
 
 
 
 



              EXHIBIT A

FILED UNDER SEAL
    Case 3:17-cv-05760-BHS Document 145 Filed 01/30/19 Page 5 of 5



 
 
 
 
 
 
 
 
 



              EXHIBIT B

FILED UNDER SEAL
